         Case 1:19-cr-00318-JMF Document 145 Filed 12/16/20 Page 1 of 2

The Honorable Jesse M. Furman
Page 2 of 2




                                                                      December 15, 2020


VIA ECF
The Honorable Jesse M. Furman
United States District Court Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

                                          Re: United States v. Ifeanyi Eke
                                              19-cr-00318 (JMF)

Dear Judge Furman:

         Please recall that I represent Mr. Ifeanyi Eke in his defense of the above-referenced
matter. Mr. Eke is presently scheduled to appear in-person before Your Honor for an anticipated
change of plea hearing and sentencing hearing on January 6, 2021 at 2:00 p.m. For the reasons
that follow, I write to request that Your Honor grant a one-month adjournment of both hearings
to February 5, 2021, or a date convenient to the Court thereafter. I have discussed this request
with A.U.S.A. Jarrod Schaeffer, and the Government has no objection.

       As Your Honor is aware, the parties received the initial draft of the United States
Probation Presentence Report (PSR) yesterday, December 14, 2020, at which time we mailed a
copy of the PSR to Mr. Eke and submitted a request form to the MDC for a telephonic meeting
with Mr. Eke. Unfortunately, in my experience, it takes approximately one week to arrange for a
one-hour telephonic meeting with clients at the MDC, and I can only request one, one-hour
meeting per week with each client. As I expect it will likely take two meetings to thoroughly
review the PSR with Mr. Eke, I anticipate our meetings will roll over into 2021.

       I have been in contact with Mr. Eke to discuss our need for an adjournment, as well as
advised him of Chief Judge McMahon’s Standing Order dated November 30, 2020, with respect
         Case 1:19-cr-00318-JMF Document 145 Filed 12/16/20 Page 2 of 2

The Honorable Jesse M. Furman
Page 2 of 2

to in-person appearances. Mr. Eke understands societal concerns and wishes that he be afforded
an adequate amount of time to complete the disposition process. Furthermore, Mr. Eke wishes to
appear before Your Honor for his anticipated change of plea hearing and sentencing hearing.

        Therefore, I respectfully request a one-month adjournment of Mr. Eke’s anticipated
change of plea hearing and sentencing hearing in order to allow me the opportunity to fully
review the PSR with Mr. Eke and to permit Mr. Eke to have the in-person appearance he desires.
In addition, I respectfully request that the due dates for the parties’ respective sentencing
submissions be adjusted to correspond with Mr. Eke’s new anticipated sentencing date and in
accordance with Your Honor’s Rules. Lastly, because we are working towards a possible
disposition of the charges, the defense has no objection to the exclusion of time under the Speedy
Trial Act. Thank you for your consideration.

                                                            Respectfully submitted,



                                                            Mark I. Cohen, Esq.

MIC/gmf

Cc: A.U.S.A. Olga Zverovich (via ECF)
    A.U.S.A. Jarrod Schaeffer (via ECF)
    Mr. Ifeanyi Eke (via mail)

     Application GRANTED. The combination change-of-plea and sentence is hereby
     ADJOURNED to February 10, 2021, at 2:00 p.m. Pursuant to Title 18, United States
     Code, Section 3161(h)(7)(A), the Court excludes time under the Speedy Trial Act
     between today and February 10, 2021, finding that the purposes of excluding that time
     outweigh the interests of the Defendant and the public in a speedy trial to enable counsel
     to confer adequately with the Defendant to prepare for the change-of-plea hearing. The
     Clerk of Court is hereby directed to terminate Doc. #144. SO ORDERED.




                                              December 16, 2020
